In the
                  Court of Appeals
          Second Appellate District of Texas
                   at Fort Worth
               ___________________________
                    No. 02-20-00054-CV
                    No. 02-21-00137-CV
               ___________________________

CHESAPEAKE EXPLORATION, L.L.C. AND TOTAL E&P USA, INC.,
                     Appellants

                              V.

DALLAS/FORT WORTH INTERNATIONAL AIRPORT BOARD, CITY OF
       DALLAS, AND CITY OF FORT WORTH, Appellees



             On Appeal from the 67th District Court
                    Tarrant County, Texas
                Trial Court No. 067-286059-16


             Before Kerr, Birdwell, and Walker, JJ.
             Memorandum Opinion by Justice Kerr
                MEMORANDUM OPINION AND JUDGMENT

       Chesapeake Exploration, L.L.C. and Total E&P USA, Inc. appealed from the

trial court’s Amended Order of Severance and Final Judgment. On June 29, 2020,

Chesapeake Energy Corporation notified us that it and its subsidiaries—which include

Chesapeake Exploration—had filed a bankruptcy petition in the United States

Bankruptcy Court for the Southern District of Texas, Cause No. 20-332233. See Tex.

R. App. P. 8.1. We promptly suspended the appeal and stayed it for administrative

purposes. See Tex. R. App. P. 8.2.

       In January 2021, the bankruptcy court confirmed a Chapter 11 reorganization

plan that requires Chesapeake Exploration to move to dismiss its appeal with

prejudice.1 To comply with the plan, Chesapeake Exploration has moved to reinstate

the appeal and to sever and dismiss its appeal only.2 See Tex. R. App. P. 8.3, 42.1(a)(1),

(b).

       We grant Chesapeake Exploration’s motion. We reinstate the appeal, sever

Chesapeake Exploration’s appeal from cause number 02-20-00054-CV, and docket it

under cause number 02-21-00137-CV. We dismiss with prejudice the appeal in cause

       1
         We construe the bankruptcy court’s unequivocal directive that Chesapeake
Exploration dismiss its appeal as authorizing us to reinstate the appeal and to dismiss
it as to Chesapeake Exploration without the need for specific lift-stay language in the
reorganization plan to effect that dismissal.

      The motion is unopposed, and a copy of the bankruptcy court’s “Order
       2

Confirming Fifth Amended Joint Chapter 11 Plan of Reorganization of Chesapeake
Energy Corporation and its Debtor Affiliates” is attached in support of the motion.


                                            2
number 02-21-00137-CV. See Tex. R. App. P. 42.1(a)(1), (b), 43.2(f); see also Realtex

Constr., LLC v. Rico, No. 07-18-00325-CV, 2020 WL 3477177, at *1 (Tex. App.—

Amarillo June 16, 2020, no pet.) (per curiam) (reinstating appeal based on Chapter

11 reorganization plan requiring appellant to seek dismissal of appeal and dismissing

appeal on appellant’s motion). Chesapeake Exploration must pay all costs of the

appeal between it and appellees. See Tex. R. App. P. 42.1(d), 43.4.

       Total E&P’s appeal will continue under cause number 02-20-00054-CV,

hereinafter styled Total E&P USA, Inc. v. Dallas/Fort Worth International Airport Board,

City of Dallas, and City of Fort Worth.




                                                      /s/ Elizabeth Kerr
                                                      Elizabeth Kerr
                                                      Justice

Delivered: May 13, 2021




                                           3